DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:	“304” in line 21, page 10 is not found within Fig. 6 and appears to be intended as “604”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuta (U.S. Patent No. 9,263,485 B2)
	With respect to claim 1, Furuta discloses an image sensor pixel configured to generate charge in response to incident light, the image sensor pixel comprising: a semiconductor layer [10] having opposing first and second surfaces, wherein the incident light passes through the first surface; an etched microlens [12,13,15,16,17] on the first surface of the semiconductor layer, wherein the etched microlens and semiconductor layer have at least one silicon-silicon-oxide interface (see Column 4, lines 25-27 and Column 5, lines 1-5); and an interlayer dielectric [30] on the second surface of the semiconductor layer (See Figure 3A).
	With respect to claim 2, Furuta discloses wherein the at least one silicon-silicon-oxide interface is configured to promote absorption of high-wavelength light within the semiconductor layer and wherein the interlayer dielectric has trenches [8] that extend toward the second surface (see Column 15, lines 1-20)
	With respect to claim 9, Furuta discloses wherein the interlayer dielectric is formed from a dielectric material selected from the group consisting of: silicon nitride and silicon oxide (See Column 4, lines 57-50)
	With respect to claim 11, Furuta discloses an optical stack formed over the etched microlens, wherein the optical stack includes one or more of a color filter [14a,b], a planarization layer, and an antireflection layer (note: “over the etched microlens” does not possess an orientation as to which surface of the microlens is top or bottom and therefore any contacted layer can be considered “over the etched microlens”)

	With respect to claim 13, Furuta discloses wherein the infrared-light-absorption-promotion structure is an etched microlens (See Figure 3A).
	With respect to claim 14, Furuta discloses wherein the etched microlens and the silicon layer have at least one silicon - silicon-oxide interface that enhances infrared light absorption (see Column 4, lines 25-27, Column 5, lines 1-5, and Column 15, lines 1-20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 8, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta (U.S. Patent No. 9,263,485 B2) in view of Hwang et al. (U.S. Publication No. 2008/0036024 A1; hereinafter Hwang). 
	With respect to claim 3, Furuta fails to disclose wherein the etched microlens comprises concentric ring-shaped portions that are configured to direct the light toward a central portion of the semiconductor layer.
	Hwang teaches wherein the etched microlens comprises concentric ring-shaped portions that are configured to direct the light toward a central portion of the semiconductor layer (See Figure 8-9 ¶[0065]).	The implementation of concentric ring-shaped portions as taught by Hwang allows for constructive interference of the incident light and increased focus on the photoelectric converter (See Hwang Figures 8-9). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.

	With respect to claim 8, Furuta fails to disclose wherein the etched microlens comprises concentric ring-shaped portions and additional edge portions, and wherein the ring- shaped portions and the additional edge portions are configured to direct the light toward a central portion of the semiconductor layer 
	In the same field of endeavor, Hwang teaches wherein the etched microlens comprises concentric ring-shaped portions and additional edge portions, and wherein the ring- shaped portions and the additional edge portions are configured to direct the light toward a central portion of the semiconductor layer (See Figure 8-9 ¶[0065]).	The implementation of concentric ring-shaped portions as taught by Hwang allows for constructive interference of the incident light and increased focus on the photoelectric converter (See Hwang Figures 8-9). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 19, Furuta discloses an image sensor pixel comprising: a silicon layer [10] having a first surface and an opposing second surface; an etched microlens [12,13,15,16,17] on the first surface, and wherein the etched microlens is configured to increase the absorption of infrared light by the silicon layer (see Column 15, lines 1-20); and a dielectric layer [30] on the second surface, wherein the dielectric layer has a second plurality of trenches [8] that extend into the second surface (see Figure 3A).

	With respect to claim 20, the combination of Furuta and Hwang discloses wherein the etched microlens and silicon layer have a selected one of silicon -silicon-oxide interfaces and silicon - silicon- nitride interfaces (see Furuta Column 4, lines 25-27, Column 5, lines 1-5).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta (U.S. Patent No. 9,263,485 B2) in view of Hwang et al. (U.S. Publication No. 2008/0036024 A1; hereinafter Hwang) as applied to claim 4 above, and further in view of Toshikiyo (U.S. Publication No. 2008/0185500 A1).
	With respect to claim 5, the combination of Furuta and Hwang discloses wherein the trenches comprise first trenches and second trenches (See Hwang Figure 9), but fails to disclose wherein the first trenches are closer to the central portion of the semiconductor layer than the second trenches, and wherein the first trenches are shallower than the second trenches.	In the same field of endeavor, Toshikiyo teaches wherein the first trenches are closer to the central portion of the semiconductor layer than the second trenches, and 
	With respect to claim 6, the combination of Furuta, Hwang and Toshikiyo discloses wherein the first trenches have a higher refractive index than the second trenches (see Toshikiyo ¶[0064]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta (U.S. Patent No. 9,263,485 B2) in view of Li et al. (U.S. Publication No. 2007/0284510 A1; hereinafter Li) 
	With respect to claim 7, Furuta fails to disclose wherein the etched microlens comprises concentric square-shaped portions that are configured to direct the light toward a central portion of the semiconductor layer.
	In the same field of endeavor, Li teaches wherein the etched microlens comprises concentric square-shaped portions that are configured to direct the light toward a central portion of the semiconductor layer (See Figure 1 and 6)	The implementation of concentric square shaped portions within the microlens allows for increased light collection efficiency (See Li ¶[0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta (U.S. Patent No. 9,263,485 B2) in view of Park et al. (U.S. Publication No. 2019/0378867 A1; hereinafter Park).
	With respect to claim 10, Furuta fails to disclose wherein a combined height of the semiconductor layer, the etched microlens, and the interlayer dielectric is less than 5 microns.
	In the same field of endeavor, Park teaches having a thickness of less than 5 microns for an image sensor (See ¶[0067).	By maintaining a thickness of less than 5 microns, as taught by Park, Furuta can increase absorption rates of near infrared light compared to visible light (See Park ¶[0067]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta (U.S. Patent No. 9,263,485 B2) in view of Shiozawa et al. (U.S. Publication No. 2010/0244168 A1; hereinafter Shiozawa).
With respect to claim 15, Furuta discloses wherein the infrared-light sensitive image sensor pixel further comprising: a microlens that focuses incident light on the silicon layer (See Column 6, lines 35-43).	Furuta fails to disclose wherein the infrared-light-absorption-promotion structure is a conductive patch, wherein the conductive patch is interposed between the microlens and the silicon layer.	In the same field of endeavor, Shiozawa teaches wherein the infrared-light-absorption-promotion structure is a conductive patch, wherein the conductive patch is interposed between the microlens and the silicon layer (See Figure 1 ¶[0035]).	The implementation of conductive patches allows for light shielding and control of light absorption. (See Shiozawa ¶[0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 16, the combination of Furuta and Shiozawa discloses wherein the conductive patch is formed from a conductive material selected from the group consisting of: tungsten, WSi, nickel, and NiSi (See Shiozawa ¶[0035]).
	With respect to claim 17, the combination of Furuta and Shiozawa discloses a silicon-oxide interfacial layer [20a] interposed between the silicon layer and the conductive patch (See ¶[0035] Figure 1)
	With respect to claim 18, the combination of Furuta and Shiozawa discloses wherein the microlens is formed from a material selected from the group consisting of: acrylic, glass, and polymer (See Furuta Column 6 lines 33-34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (U.S. Patent No. 9,978,789 B2) discloses an image sensor
Miyashita (U.S. Publication No. 2014/0239431 A1) discloses an image sensor
Black (U.S. Publication No. 2015/0054104 A1) discloses an image sensor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818